Citation Nr: 0605489	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  96-43 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating from an 
original grant of service connection for a back disorder, 
currently evaluated as 40 percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran had a total of 8 years, 1 month, and 22 days of 
active military service, including periods from February 1964 
to January 1967, and from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA), wherein 
service connection for a back disability was granted and 
assigned a 40 percent rating.  This appeal ensued.  

In August 1999 and July 2003, the Board remanded this case.  
It is again before the Board for appellate consideration.

In May 2005, a letter was sent to the veteran asking him to 
clarify whether he wanted a hearing before a Veterans Law 
Judge.  He was told that if he did not respond within 30 
days, VA would assume he did not want such a hearing.  Based 
on his lack of response, it appears all due process concerns 
have been met.

Issues not on appeal

In its July 2003 remand, the Board also remanded the issues 
of entitlement to assistance in the purchase of an automobile 
or other conveyance with adaptive equipment, entitlement to 
the purchase of adaptive equipment only, entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing, and entitlement to a 
certificate of eligibility for financial assistance in 
acquiring special home adaptations.  In a June 2005 rating 
decision, the RO granted entitlement to automobile and 
adaptive equipment, and to specially adapted housing.  These 
issues, accordingly, are deemed to have been granted in full 
and are no longer in appellate status.  The Board need not 
consider them further.

It does not appear, however, that the RO considered the claim 
identified in the July 2003 remand of entitlement to service 
connection for residuals of a head injury.  The veteran has 
stated that he received a head injury in Vietnam.  This issue 
is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's back disorder 
was manifested primarily by pronounced disability, with 
symptoms of neurological involvement.

2.  Since September 23, 2002, the veteran's back disorder was 
manifested primarily by incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for the award of a 60 percent, but no greater 
than 60 percent, disability rating for the veteran's service-
connected back disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (prior 
to Sept. 23, 2002), 5293 (as of Sept. 23, 2002), and 5243 (as 
of Sept. 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a higher rating for his 
service-connected back disorder, which has been rated as 40 
percent disabling.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the December 
2004 rating decision, the August 1996 statement of the case, 
and various supplemental statements of the case issued 
pursuant to this appeal (in July 1998, March 2003, July 2005, 
and November 2005) of the relevant law and regulations 
pertaining to his claim.

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated in February 2005.  
This letter advised the veteran of the provisions relating to 
the VCAA, to include advising him of the need to provide 
evidence that his back disorder had increased in severity.  
The veteran was also advised that he was responsible for 
providing VA with enough information about his records so 
they could be requested from the person or agency that has 
them.  He was notified that VA would obtain relevant records 
from any federal agency, to include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant records 
not held by a federal agency, to include records from state 
or local governments, private doctors and hospitals, or 
current or former employers.  He was specifically advised 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any other evidence in your possession that pertains to 
your claim, please send it to us."

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO issued its rating decision 
granting only a 40 percent disability evaluation in December 
1994, and the VCAA notice was not provided until February 
2005.  However, his claim was subsequently reviewed by the 
RO, as indicated by the supplemental statements of the case 
issued in July 2005 and November 2005, thereby satisfying the 
requirements of Pelegrini  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes VA medical records, along with reports of 
VA examinations conducted during the course of this appeal, 
to include the report of an examination conducted in October 
2005.  The veteran has not identified any outstanding 
evidence, nor alleged any prejudice for any failure to comply 
with or otherwise satisfy the requirements of the VCAA.  

The Board additionally observes that the veteran was provided 
with ample opportunity to submit evidence and argument in 
support of his claim.  The veteran and his wife presented 
testimony at a hearing before the RO in April 1998.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) (general rating considerations; 
essentials of evaluative ratings).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) (higher of two 
evaluations).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005) (application of rating schedule); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme).


Under Fenderson v. West, 12 Vet. App. 119 (1999), in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations ("staged" ratings) for 
separate periods based on the facts found during the appeal 
period.

As discussed in more detail below, the diagnostic criteria 
whereby back disabilities are evaluated have been revised 
several times during the course of the veteran's appeal.  In 
the past, where the law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The "Karnas" rule has, however, since been limited to some 
degree by a decision of the United States Court of Appeals 
for the Federal Circuit as well as legal precedent of VA's 
General Counsel.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) and VAOPGCPREC 7- 03.  Now, the revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See also 38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000.

The veteran's service-connected back disability has been 
characterized for rating purposes as post laminectomy 
syndrome, status post spinal fusion and decompression, lumbar 
spine, associated with status post left total knee 
arthroplasty.  It has been rated as the equivalent of 
intervertebral disc syndrome, which was rated under 
Diagnostic Code 5293 (prior to September 26, 2003), and under 
Diagnostic Code 5243 (as of and since September 26, 2003).

Prior to September 2003, intervertebral disc syndrome was 
evaluated as follows:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief	60 percent;

	Severe; recurring attacks, with intermittent relief
	40 percent;

	Moderate; recurring attacks		20 percent;

	Mild	10 percent;

	Postoperative, cured		10 percent.

Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints or without other joint involvement was rated as 
100 percent disabling.  Diagnostic Code 5286 (in effect prior 
to Sept. 23, 2002).  Unfavorable ankylosis of the lumbar 
spine was rated as 50 percent disabling.  Diagnostic Code 
5289 (in effect prior to Sept. 23, 2002).

As of September 23, 2002, Diagnostic Code 5293 was revised to 
read as follows:

	With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months			
	60 percent;

	With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months	40 percent;

	With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months	20 percent;

	With incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the past 12 
months	10 percent.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The disability is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Under the criteria that became effective on September 26, 
2003, intervertebral disc syndrome is evaluated under either 
the general rating formula for diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The criteria for 
incapacitating episodes remained unchanged.  

Under the general rating formula for diseases and injuries of 
the spine, unfavorable ankylosis of the entire spine is rated 
as 100 percent disabling.  Unfavorable ankylosis of the 
entire thoracolumbar spine is rated as 50 percent disabling.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine is rated as 40 percent disabling.  

Analysis

As indicated above, the veteran's back disability is, and has 
been, rated as 40 percent disabling.  During the course of 
this appeal, several disabilities that have been considered 
to be either symptomatic of, or caused by, his back 
disability have also been service connected.  As of October 
2005, these disabilities were loss of use of both feet, rated 
as 100 percent disabling as of February 6, 2003; and mild 
urinary incontinence, rated as 10 percent disabling since 
October 11, 2005.  These disabilities may be characterized as 
manifestations of neurological impairment; since they are 
rated separately, the prohibition against the "pyramiding" 
of disabilities is for application.  See 38 C.F.R. § 4.14 
[the evaluation of the same disability under various 
diagnoses is to be avoided].

Under the diagnostic criteria that were in effect prior to 
September 23, 2002, a 60 percent rating was appropriate for 
intervertebral disc syndrome that was productive of 
pronounced disability.  The report of a February 2001 VA 
spine examination shows that the veteran stood with 
approximately 20 degrees flexed posture in his lumbar spine, 
and was able to flex maximally to 60 degrees.  He exhibited 5 
degrees of left and right side bending, and had diminished 
sensation in both lower extremities, and was not able to heel 
and toe walk.  Bilateral Achilles reflexes were absent.  In 
addition, the report of a February 2001 VA neurological 
examination shows that there was significant lower extremity 
neurological impairment.  

The report of an earlier VA spine examination, dated in May 
1995, shows that the veteran had loss of normal lordosis of 
the lower lumbar spine, with significant atrophy and muscle 
spasm in the paraspinus muscle.  The report of a VA 
neurological examination also conducted in May 1995 indicates 
neurological involvement, although the examiner questioned 
the etiology of the veteran's nerve impairment.

A noted above, the veteran was not in receipt of compensation 
for neurological disability until February 2003; accordingly, 
the prohibition against pyramiding is not for application 
with regard to evaluating the severity of his back disorder 
prior to that date.  Under the criteria that were in effect 
prior to September 23, 2002, pronounced disability, as would 
be manifested by symptoms persistent with sciatic neuropathy, 
is assigned a 60 percent rating.  Notwithstanding the 
examiner's skepticism as to the source of the veteran's 
neurological complaints (skepticism that seems unjustified in 
light of later examination results), it is apparent that the 
veteran's back disability was productive of neurological 
involvement, and that a 60 percent disability rating is 
appropriate for the period prior to September 23, 2002.  It 
is also clear that he had considerable pain, since an 
intrathecal opioid pump was implanted in February 1996. 

The evidence, however, does not demonstrate that a rating in 
excess of 60 percent could have been awarded for the period 
in question.  The report of the February 2001 VA examination 
shows that the veteran exhibited limited lumbar spine motion; 
that is, the spine was not ankylosed.  As noted above, a 
rating greater than 60 percent was appropriate only for 
unfavorable ankylosis, under Diagnostic Code 5286.  In 
addition, with regard to Fenderson considerations, the Board 
notes that the evidence dated throughout the period in 
question (that is, prior to September 23, 2002) indicates 
neurological involvement, leading the Board to conclude that 
a 60 percent disability rating is warranted for that entire 
period.

The evidence dated subsequent to September 22, 2002, shows 
that the veteran experienced repeated incapacitating 
episodes; indeed, the medical record appears to demonstrate 
that the veteran was virtually at all times incapacitated.  
Medical records show that he was repeatedly accorded 
treatment for pain management, with use of opioids, with the 
dosage periodically increased due to inadequate pain control.  
The report of an October 2005 VA examination shows that he 
reported chronic pain, requiring a constant morphine 
infusion.  In brief, the medical evidence demonstrates that, 
for the period as of and since September 23, 2002, the 
veteran's back disability was manifested by the number of 
incapacitating episodes of sufficient duration as to warrant 
the assignment of a 60 percent rating throughout that period, 
pursuant to Diagnostic Code 5293 (prior to Sept. 26, 2003) 
and Diagnostic Code 5243 (as of Sept. 26, 2003).  

The Board notes that Diagnostic Code 5293, as revised as of 
September 23, 2002, requires consideration of neurologic 
disabilities separately; as discussed above, service 
connection for neurological impairment was assigned as of 
February 6, 2003.  While the Board would thereby be required 
to discuss neurologic impairment for the period from 
September 23, 2002, through February 5, 2003, the medical 
evidence compiled during that period consists solely of the 
report of a January 2003 VA examination which, while noting 
neurological impairment of the lower extremities, also notes 
that there was not complete paralysis of the peroneal nerve.  
Incomplete paralysis of the peroneal nerve is ratable at no 
greater than 30 percent, for severe impairment.  The record 
for that brief period is devoid of evidence indicating the 
severity of the veteran's orthopedic disability; accordingly, 
consideration of the veteran's impairment under the general 
rating formula for diseases and injuries of the spine, with 
evaluation of associated objective neurologic abnormalities, 
is not possible.  

In addition, the evidence does not demonstrate that there is 
unfavorable ankylosis of the entire spine.  The report of an 
October 2005 neurological examination shows that the veteran 
was significantly limited in his back motions; it does not, 
however, show that his back was ankylosed.  Accordingly, a 
rating in excess of 60 percent is not assignable.

Finally, the Board takes note of the decision of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), where the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  The Court has held 
that evaluation of a service- connected disability involving 
a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2005).  

In the instant case, however, such review is not needed, 
inasmuch as the veteran is, by virtue of this decision, in 
receipt of the maximum disability rating that can be assigned 
absent a showing of unfavorable spinal ankylosis.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation for disc disease, an increased 
disability rating based on functional loss is not available.

In conclusion, the Board finds that the evidence demonstrates 
that the veteran's back disability is 60 percent disabling 
for the period of this appeal.  The Board also finds that the 
preponderance of the evidence is against assigning a rating 
greater than 60 percent, which would be appropriate only for 
spinal ankylosis. 


ORDER

A disability rating of 60 percent, but no greater than 60 
percent, is granted for service-connected back disability, 
subject to the laws and regulations governing the 
disbursement of VA monetary benefits.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


